Title: To Thomas Jefferson from Robert Williams, 21 June 1805
From: Williams, Robert
To: Jefferson, Thomas


                  
                     Dear Sir,
                     Washington MT. June 21st. 1805
                  
                  Your letter of April the 28th. having been directed to Natchez I did not recieve til the return mail by which it was then too late to forward you an answer—inclosed was a blank Commission for the next Council which I shall fill up with the names best fitted, having due regard to your recommendation, but not til after the insuing Session of the Legislature which commences on the first monday in next month. motives of policy suggest this delay, for I assure you it will continue to be pretty much as you express it, to substitute chance for choice—The Legislature was refractory enough last session and was a disignation made and known now, as some on the nomination are of both houses it might render them more so, besides one of those nominated has since deceased in selecting another at this Session, perhaps some additional strength of character may be afforded.
                  Nothing in the way of political opinions could have afforded me more sattisfaction than the sentiments you have expressed indicative of the course you hint as proper to be pursued in my administration, not only because they accord with my own as already expressed in this quarter, but because I am convinced an administration on those principles will produce the desired effect; no portion of People are more disposed to support Republican measures and more attached to the present administration than those of this Territory, all they want is a chance; but he that affords it to them will and must expect to recieve all the vengence of a small party here, Consisting principally of the Green family with the Secretary Cato West and his son in-law E Turner at their head, with a bellowing Pettifogger; and an unprincipled quack to write, and an apostate republican press to issue fourth their productions.
                  The news papers from this place I presume you see, I however enclose you the two last by which you will observe I am recieving the perquisites of office (abuse) the affair of the 1050 dollars is founded on my certifying that the atto. General was in office, and intitled to his pay as such for a certain time, as was customary on order to authorise the settlement of his account with the auditor and Treasurer who did settle the acct. accordingly, and then aided this publication as tho the draft had been for myself or to my use but they are both of the Green and West families;—That of the Court a copy of the inclosed correspondance will inform you, except a few words that passed betwen the Judge and myself when he agreed to hold the Court at another house, but all in moderation as it was public; without any asperity but what the letters contain and no private intercourse or sociability between us is interrupted; Turner himself being present, who is one of the squibers.
                  You mention the cause of the distraction in our Legislative bodies is not well understood with you; So far as I have been enable to form an oppinion they took their origin from an intention to move the seat of Government and the site of Jefferson college from this place to a little town lately established about 18 miles off in Jefferson County by the name of Greenville in and about which Mr West and this family generally reside or are interested—this commenced in Governor Claiborne’s time but the Executive check kept it from growing into much importance, but as soon as there appeared a probability of Mr West being at the head of a Legislature, the project became formidable, tho conducted by intrigue, finding the election in Adams district would go against them for they were as hostile to Claiborne, the only reputed Republican as to the other three elected for that district—a plan was laid to have a return of the election from that part of Jefferson district composed of Claiborne County made so informal as to authorize the Sheriff of Jefferson to return the four members from that part of the district in which the Town of Greenville is, and some of them residing in it although two of them had but little more than half the number of votes, which those two Candidates from Claiborne had which were not returned, this measure being effected divided the house of Representatives equally as to number except the Washington member who it was calculated could be brought over to their views but which failed—this together with their views as to a delegate to Congress, and some objects of minor consideration produced a session of near 4 months, wrangling and bartering with and by the acting Executive for almost every thing they did, and at length rose without doing some of the ordinary business and the most important which was performed left in so crude a state as to be incapable of execution, particularly a judicial system, all which has rendered a convention of the Legislature by me indispensible.
                  This in addition to sketches in some of my former letters to you and the Secretary of the Treasury, I have given you the outlines of the causes of the political confusion here which I am confident will soon cease to have any general effect, the body of the people, the wealth, respectibility, and intelligence of this Country are well disposed to support the measures now so generally approved, except a few who are really hostile at heart to Republican principles, but they are disposed to be neutral—and Col. West and his small party, who will oppose the administration of this Government by any one but themselves
                  I am with very great Respt. Yrs.
                  
                     Robert Williams 
                     
                  
               